Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 1 of 26

FILE
IN THE UNITED STATES DISTRICT COURT UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO JAN 04 2091
JEFFREY PF. CUiLVWELL
20-cv-3728-GPG CLERK
(To be supplied by the court)

Civil Action No.

 

Michael Young-Valdiva , Applicant,

SOHNY CHonTG, WARDEN oF The Avrova CovTreacr Delenhion Faulity ant
c REcroiz, EwWFottEemGwr Ave LemosL

JOHN FRBEIRICATOOE Fi OT en Out CME T, EWThev OFECIA Aur

OPERATION, US EMM GRATicd PUD CusTom Eveone" eoanrne GAL CApacry

(Name of warden, superintendent, jailer, or other custodian)

(Note: If you are attacking the validity of a state conviction or sentence and not the execution of
your sentence, you must file an application for a writ of habeas corpus pursuant to 28 U.S.C. §
2254. If you are attacking the validity of a judgment entered in a federal court, you must file a
motion pursuant to 28 U.S.C. § 2255 in the federal court that entered the judgment.)

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2241

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. APPLICANT INFORMATION
You must notify the court of any changes to your address where case-related papers may be

served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.
Micuacl Youme-VALdiviA, AHOTEYYO? 3g

(Applicant’s name, prisoner identification number, and complete mailing address)

LCE -DunoRA Comreacr Facuity, 3120 N.ORELAND ST, AurerA- Col

 

eth DO
g0010-

 

 

20-CV-3728-GPG I

 

 

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 2 of 26

Indicate whether you are a prisoner or other confined person as follows: (check one)

_____s Pretrial detainee
___— Civilly committed detainee

_X_ Immigration detainee

___._ Convicted and sentenced state prisoner
______Convicted and sentenced federal prisoner
___._— Other: (Please explain)

 

B RESPONDENT INFORMATION

e . n)
sacr DetenT!0

TohnnY CHOATE, Warpen oF THE AuronA Cow

JOHN FAGBRICATOZE, Feld OFFICE OIceto%, ENFORLEMENT AnD RennovAt

Respondent’s name and complete mailing address
Cpenarton, wes EMMGration AWD CUSDMIS EN FORLEMENT

1ZUUS © CALEY AVE, CENTENNIAL, ColorABo Bott!

FAGUTT,

 

 

Cc, STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. For each claim, specify
the right that allegedly has been violated and all facts that support your claim. If additional
space is needed to describe any claim or to assert additional claims, use extra paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
and label the additional pages regarding the statement of claims as “C. STATEMENT OF
CLAIMS.”

ADDITIONAL DocuMENT ATTACH
CLAIM ONE:

 

CLA ( r4 uf
Supporting facts: \\ C STATEMENT or Cc

2

20-CV-3728-GPG

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 3 of 26

D. PRIOR APPLICATIONS
Have you ever filed a lawsuit, other than this lawsuit, in any federal court in which you raised
or could have raised the claim(s) raised in this action? __ Yes X_ No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
prior application, use additional paper to provide the requested information for each prior
application. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “D. PRIOR APPLICATIONS.”

Name and location of court:

 

Case number:

 

Type of proceeding:

 

List the claim(s) raised:

 

Date and result: (Attach a copy of
the decision if available)

 

Result on appeal, if appealed:

 

E. ADMINISTRATIVE REMEDIES

WARNING: You must exhaust administrative and/or state remedies before filing an action in
federal court pursuant to 28 U.S.C. § 2241. Your case may be dismissed if you have not
exhausted administrative and/or state remedies. If additional space is needed to explain
exhaustion, use extra paper to do so. Please indicate that additional paper is attached and label
the additional pages regarding exhaustion as “E. ADMINISTRATIVE REMEDIES.”

Explain the steps you have taken to exhaust administrative and/or state remedies:
badiboval Decument+ mk ITecH ,
' Es.
SE apminteTee Tve Remed!/

3

20-CV-3728-GPG
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 4 of 26

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

A Dp ITHOVAL DocuMenr AITA cit

“7 Qeavesr Fert fle UEF

!

G. APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §
1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, | also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the application otherwise complies with the requirements of
Rule 11.

 

(Applicant’s signature)

12(24]20
(Date)

 

(Form Revised December 2017)

4

20-CV-3728-GPG

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 5 of 26

MICHAEL YOUNG-VALDIVIA
GEO AURORA DETENTION CENTER
3130 NORTH OAKLAND STREET
AURORA, COLORADO 80010
DETAINED

UNITED STATES DEPARTMENT OF JUSTICE
UNITED STATES DISTRIC COURT
DENVER, COLORADO

 

CIVIL ACTION NO. 20-cv-3728-GPG JOHNNY CHOATE, Warden of the Aurora Contract
Detention Facility, JOHN FABBRICATORE, Field

Office Director, Enforcement and Removal Operation, U.S.

Immigration and Custom Enforcement; in their official

 

capacities, Respondents.

In the Matter of: 12445 E CALEY AVE
CENTENIAL, COLORADO 80111

MICHAEL YOUNG-VALDIVIA
FILE No. A 076-440-738

Petitioner,

 

 

 

ADDITIONAL DOCUMENTS

 

 

 

WRIT OF HABEAS COURPUS
PURSUANT TO 28 U.S.C. § 2241

20-CV-3728-GPG
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 6 of 26

A. INTRODUCTION

Michael Young-Valdivia aka Carlos Jonathan Hernandez Valdivia, the
Petitioner in the above-captioned case, is a federal immigration detainee appearing
pro se. Petitioner’s custody by the bureau of Immigration and Customs
Enforcement (“ICE”) began on March 04, 2020 After a prior order of deportation
was reinstated. He has been detained at Aurora-Geo contract detention facility in
Aurora, Colorado for 300 days. In light of his prolong Post Removal detention, the
Petitioner files a petition of WRIT OF HABEAS CORPUS under 28 U.S.C §
2241 to challenge the constitutionally of his detention in direct violation of the
constitution, or laws, or treaties of the United States and the supreme court ruling
in, Zadvydas v Davis 533 U.S 678-699, 121 s CT 2491, 150 led 653
(2001) . He alleges that his detention violates his due process right, and that DHS
has not complied with post Zadvydas regulation codified at 8C.F.R § 241.13

and 8C.F.R § 241.4 in addressing the request for release of petitioner.

20-CV-3728-GPG ae

 

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 7 of 26

B. FACTUAL PROCEDURAL BACKGROUND

B. I. IMMIGRATION BACKGROUND

1. The Petitioner is 44 years old, male, native and citizen of Nicaragua. He
gained Legal Permanent Resident status in 2000.

2. On 07/02/2002, He was convicted for the offense of Grand Theft (Nolo-
contender) in Escambia County, Florida in, sentencing him to 5-year all
suspended jail time and probation.

3. On 12/03/2003, He got convicted in Monroe County, Indiana for the offense
of theft, (count I and I) for which sentences of three years for each count
was sentenced to run concurrently, all sentences were ordered suspended,
but one year to be served under supervised probation.

4. On May 2004, He was removed and deported from the United States.

5. On or about September 03, 2004, He last re-entered the United States
without inspection after fleeing torture and persecution for being a gay male
in Nicaragua.

6. On November 02, 2019, He was arrested under suspicion of driving under

the Influence of alcohol, allegations are still pending on County/City Court.

20-CV-3728-GPG ie .

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 8 of 26

7. On March 4, 2020, ICE arrested and took petitioner into custody, subsequent
an immigration official reinstated a prior Order of deportation and a claim of
fear for returning to Nicaragua was entered.

8. On March 12, 2020, a reasonable fear interview was conducted and a
credible fear of persecution and torture was established.

9. On April 16, 2020, He submitted a J-589 Application for withholding and
protection under the convention against torture.

10.On April on 05/21/2020, the first custody determination review was
conducted at Ninety days of detention.

11. On May 18, 2020, Request for Humanitarian Parole release was denied

12. On June 07, 2020, His U.S citizen spouse filed a I-130 petition for alien
relative with USCIS. RECIEPT # IOE9522116602, petition is still pending.

13.On July 07, 2020, the Immigration Judge issued a written decision granting
the Petitioner’s application for Deferral of Removal, and protection under
the Convention Against Torture (“CAT”).

14.On July 09, 2020, He submitted his original, unexpired Nicaraguan passport
to Denver CDF deportation officer.

15.On August 5, 2020, the Department of Homeland Security appeal the IJ

decision therefore the case is still pending on an appeal.

 

 

 

20-CV-3728-GPG | $

 
Case 1:20-cv-03728-PAB Document5 Filed 01/04/21 USDC Colorado Page 9 of 26

16.On September 09, 2020, Department of Homeland Security conducted a
second post removal detention review. HQPDU issued Petitioner with a
Notice to Continue Detention.

17.On October 8", 2020, the petitioner filed a motion for bond redetermination
in custody redetermination proceeding with the Aurora, Colorado
Immigration Court.

18.0n November 34-2020 the Immigration Judge denied his motion, basing on
lack of jurisdiction on his case.

19.On November 25, 2020, He submitted a request for Special Review
Procedures under 8 C.F.R § 241.13 to HQRPDU.

20.0On December 10, 2020, HQPDU issued a written notice to continue
detention.

21. On December 14, 2020, Fraihat Custody Redetermination request was

denied.
B. II. FAMILY AND TIES IN THE UNITED STATES

Based on his long U.S. history, the Petitioner has a great deal of equities and
ties to the community. The Petitioner has lived in Indiana and Colorado since his

last arrival in United States. Moreover, he attended and continue his education in

20-CV-3728-GPG
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 10 of 26

the United States by graduating from high school, obtaining his University
Certificate in business Administration from Anglia Ruskin University online and
received eleven self-study Certificate from Aurora-Geo contracting facility self-
improvement programs in Aurora, Colorado. He married his current United States
Citizen spouse on December 31, 2013 in Poultney, Vermont, USA; and he has

continued into a faithful and loving relationship ever since.

Mr. Young-Valdivia does not have any history of violent behavior. Ever since
his misconduct of over twenty-one years ago, he has cultivated and ameliorated
himself. He became more responsible, veracious, honest, generous and kind to
others, but mostly, he has learned to respect the law, to nourish and cherish the
freedom and protection he has received from the people and government of the

United States.

He has met incredible people while living in America all of this year. He has
made many acquaintances, friends and most of his family has immigrated to the
United State as well. His mother became a Legal Permanent Resident in the year
2016. His brothers and sister have become United State citizens and Legal
Permanent Residents as well. They have married into other families and many off
springs have been born of these relationships in America. He is very close to all of

his relatives, in laws, friends and co-workers.

 

20-CV-3728-GPG [EL
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 11 of 26

C.STATEMENTS OF CLAIM

1. THERE IS NOT SIGNIFICANTLY LIKELIHOOD OF REMOVAL IN
THE FORESEEABLE FUTURE.
Mr. Young-Valdivia assents that “there is no good reason to believe that
there is a significantly likelihood to removal in the reasonably foreseeable

future” Zadvydas, 533 U.S at 701. His case “lacks foreseeable finality for

 

purpose of Judicial review of his withholding-only claim” Padilla-Ramirez

 

2017 U.S. App. Lexis 12056, 2017 WL. 2871513, al *7. and ICE officials
“cannot execute his removal till his withholding-only appeal proceeding are

complete” Luna-Garcia v holder, 777 F. 3, 1182, 1183 (10" Cir. 2015).

 

A. He believes that he would be successful in winning his appeal case. He
has already been found credible applicant by an asylum officer and later
granted relief and protection under the convention against torture (CAT)
by an Immigration Judge.

B. the ruling on his appealing case does not represent the actual end of his
deportation and removal “Singh, 362 f. Supp. 3 at 102 “there are not
factual evidence that removal will occur in five days, two months and not

five years. Furthermore, the department of homeland security likely

 

20-CV-3728-GPG fl
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 12 of 26

“cannot execute his removal order until the reasonable fear and

 

withholding-only appeal proceeding are complete” Luna-Garcia v holder.
TILE. 3". 1182, 1183 (10 Cir. 2015)

C. given the circumstance on the outcome of the appeal case, there is still
the possibility that either side will likely to appeal the immigration judge
decision much further, Petitioner has the right of Judicial review in the
Ten Circuit Court of Appeal if the BIA vacates the Immigration Judge
decision, e.g. Batubara v Holder, 733 F. 3d. 1040 (10 Cir. 2013)

D. considering the lengthy time that is taking for appeal cases to be
adjourned in courts, the finality on his case will take many several years
to be decided. “Even thereafter, If a petition for review is filed, in the 10
Circuit Court, the parties have informed the Court that a Motion for Stay
of Execution is uniformly filed and, once filed, ICE will not remove him
until the Stay is denied or the appeal is completed” Reyes v Lynch, 2015
U.S. Dist. Lexis 114643, 2015 wl 5081597, at*4

E. Considering the given restriction on third country removal, noncitizen
who prevail in withholding-only proceedings are verily removed to third
country. See., Kumarasamy V AG of the United States. 453 f 3™ 169,

171 n.J (3 Cir 2006),

  

20-CV-3728-GPG [REE
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 13 of 26

F. Statistic on number of aliens who have successful remove to certain
countries may not itself demonstrate that an alien will likely be removed
to that country in the foreseeable future. See. Kacanic V Elwood 2002
U.S Dist. Lexis 21848, No. civ A. 02-8019, 2002 wl 31520362, at *4

(E.D. Pa. Nov.8 2002 (emphasis in original) Ablahad V Ashcroft, 2002

 

U.S. Dist. Lexis 17405, No 02 c 3263, 2002 wl 31027952, at *3 (N.D. II
sept6, 2002) (finding evidence that aliens have previously been deported
to the petitioners country is not sufficient to carry the government’s
burden under Zadvydas to rebut petitioner’s showing that his removal is
unlikely in the reasonably foreseeable future) (direct quoting in original)(

Lin V Ashcroft, 247 F Supp 2d 679 ( U.S Dist. 3", March 06, 2003).

“Practically speaking now that Mr. Young-Valdivia has been granted
deferral of removal to Nicaragua, he may never be removed at all, and thus
removal contemplated by §1231(a) is even less certain. He may never be removed
from the United States. Although prevailing on CAT claim “would not prohibit”
removal from the United States to an alternative, “non risk country,” actual
removal to a third, alternative country is rare. To do so, the U.S government most
show a tie between the alien and the third country to satisfy the requirement of 8

U.S.C§§1231(b)(2)(d) and (e) and that country most also be willing to accept him.

20-CV-3728-GPG [REY

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 14 of 26

See.eg., Himri V Ashcroft, 378 f. 3“ 932, 936-38 (9" Cir. 2004) often, no such

 

alternative country exists, and the alien who is granted deferral of removal remain

in the United States indefinitely”. (direct quoting from, Guerrero-Sanchez V

Warden York Cty. Prison, 905 F. 3", 208 (2018 U.S App Lexis 27445**).

2. DUE PROCESS VIOLATION

ICE have held three post removal custody review and two re-determination Review

and two Humanitarian request review withing 300 days/10 months of detention.

ICE officials have concluded in each post removal review that Petitioner did not
meet his burden to prove his eligibility for release; and each time, ICE officials
have provided poorly “ Conclusory statements that removal is expected in the
reasonable foreseeable future, decision pending ruling on appeal case or that he
would poses a danger or threat to society if released, with no factual basis or
explanation, teetering dangerously close to a perfunctory and superficial pretense
instead of a meaningful review sufficient to comport with due process standards”

Bonitto v. Bureau of Immigration and Customs Enforcement, 547 F. Supp.2d 747,

757, or one that has fail to conduct a meaningful individualized review where the

 

interest involved is at the “most elemental of liberty interests--the interest in being

free from physical detention” Foucha v Louisiana, 504 U.S. 71, 80, 112 s. ct. 1780

 

118 L Ed. 2d 437 1992) .

 

 

20-CV-3728-GPG
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 15 of 26

ICE has stated on the two latest post removal detention decision letters (dated
September 09, 2020 and December 10,2020) that the decision to continue detention
was based on their inability to move forward with his removal from the United
States. ICE has acknowledged that removal is not foreseeable until his final ruling
on appeal. It has disregarded the timing of an appeal ruling time-frame and still has

chosen to continue detention without full consideration for release.

On November 25, 2020, He submitted a request for Special Review Procedures
under 8 C.F.R § 241.13 to HQPDU in which he also appeal for his release. On
December 10, 2020, HQ Rio PDU Washington D.C. official denied his request for
release and issued a Decision to Continue Detention. However, the determination
decision letter is in a generic form and does not account for an explanation on the
step taken for such conclusion. It was hand out in person and not by mail and Its
statements do not comport with the standard procedures as set forth in the 8 CFR

§241.13.

ICE has fail to afford meaningful, important and imperative procedural safeguard
to petitioner and it has also disregarded that “the fundamental requirement of due
process is the opportunity to be heard at a meaningful time and meaningful
manner” Mathews, 424 U.S. at 333 (quoting Armstrong v Manzano, 380 U.S. 545,

552, 85 s. ct. 1187, 14 L. Ed. 2d 62 (1965). It has overlooked, that the Supreme

20-CV-3728-GPG FaRy

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 16 of 26

Court held, in effect that an alien’s right to substantive due process could be
violated by prolong detention even if the alien’s right to procedural due process has
been satisfied. See, 533 U.S. al 697, implicitly assuming that the alien had been
afforded adequate procedural due process, the court found that detention for up to

six months is presumptively reasonably.

ICE has continuing detaining Mr. Young- Valdivia beyond six months without
adequate due process protection while he pursues his bona fide withholding-only
“effectively punish him for pursuing applicable legal remedies." Leslie v. Attorney
Gen. of U.S., 678 F.3d 265, 271 (3d Cir. 2012). Even where detention is not
indefinite because of his CAT claim finality, his detention still must bear a
"reasonable relation" to the Government's interests in preventing flight and danger
to the community and be accompanied by adequate procedures which ICE has felt
to follow to determine if detention is necessary. 533 U.S. at 690 (quoting Jackson

v. Indiana, 406 U.S. 715, 738, 92 S. Ct. 1845, 32 L. Ed. 2d 435 (1972)); see also

id. at 700 ("if removal is reasonably foreseeable; the habeas court should consider

 

 

the risk of the alien's committing further crimes as a factor potentially justifying
confinement within that reasonable removal period."). Having a criminal record is

an insufficient reason to refuse to release Mr. Young- Valdivia after the six-month

removal period had expired. In Zadvydas v Davis 533 U.S 678-699, 121 s ct 2491,

 

 

20-CV-3728-GPG bgé

 

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 17 of 26

150 led 653 (2001), the U.S Supreme Court demanded that the “dangerousness
rationale be accompanied by some other special circumstance, such as mental
illness, that helps to create the danger” Id. In its analysis, the court reiterated that
need to protect an individual’s due process right guaranteed by the Fifth
Amendment. Id. at 692 (noting a “serious constitutional problem arising out of a
statute that...permits indefinite, perhaps permanent, depravation of human
liberty”). The court also suggested that the constitution prohibited an
Administrative agency from making unreviewable decision affecting one’s

fundamental rights. Id.

ICE has unconstitutional deprive Mr. Young-Valdivia of freedom or liberty
without due process of law protection." Zinermon v. Burch, 494 U.S. 113, 125-26,
110 S. Ct. 975, 108 L. Ed. 2d 100 (1990). DHS have ignored the regulations it
promulgated, a number of which were amended to comply with the Supreme
Court's due process requirements in Zadvydas. "It is central to our concept of due

process that government officials, no less than private citizens, are bound by rules

of law." Bonitto v. Bureau of Immigration and Customs Enforcement, 547 F.

 

Supp.2d 747, 757 (S.D. Tex. 2008) (citing Government of Canal Zone v. Brooks

427 F.2d 346, 347 (Sth Cir.1970) (holding that it is a denial of procedural due

20-CV-3728-GPG

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 18 of 26

process for any government agency to fail to follow its own regulations providing

procedural safeguards to persons involved in adjudicative processes before it).

D. ADMINISTRATIVE REMEDIES

Petitioner disputes weather the doctrine of administrative exhaustion is strictly
applied to cases challenging custody determination but argues that nevertheless he

has exhausted his administrative claim.

The statute in question, 8 U.S.C. § 1231(a)(6) has no exhaustion requirement.
Exhaustion is required only when congress specifically mandates it. McCarthy v.
Madigan, 503 U.S. 140, 144 (1992). In all other instance, “sound judicial
discretion governs”. Id. This court should not require petitioner to exhaust his
administrative remedies. First the supreme Court has recognized that court should
not require exhaustion when there is an unreasonable or indefinite time-frame for
administrative action. Id at 147. Here, HQPDU is not required to issue a decision
within particular length of time. 8 C.F.R. § 241.13(g). The custody review

regulation dot not provide any other administrative method of obtaining or

 

20-CV-3728-GPG FEE
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 19 of 26

appealing a custody review decision. See. Id § 241.13(g). Petitioner has petitioned
for HQPD review of his indefinite detention, and has already waited a reasonable
time for a decision. However, HQPDU has failed to make a decision. In light of the
fundamental right to liberty at stake, the lack of any statutory requirement that a
decision be rendered in any particular time frame whatsoever, and the resulting
extreme prejudice to petitioner’s liberty interest, Petitioner should not require to
wait indefinitely for an HQPDU decision on his continued indefinite detention.
Exhaustion is not appropriate where “plaintiff may suffer irreparable harm if
unable to secure immediate judicial consideration of his claim”. Id. Petitioner has
constitutionally-protected liberty interest in freedom from government custody.
Zadvydas,121 s. Ct. at 2498-2501. Petitioner’s unlawful indefinite detention
constitutes irreparable harm. See Seretse-Kharma v Ashcroft, 215 F. Supp. 2d 37,
53 (D.D.C. 2002) (ordering release under Zadvydas on preliminary injunction
based on substantial likelihood of success and finding that continued unlawful

detention constitutes irreparable harm).

The Ten Circuit Court “has held that with regard to immigration laws, exhaustion

of remedies is statutorily required only for appeal of final orders of removal”

Hoang v Comfort, 282 F. 3", 1247, 1254 (10 Cir. 2003) citing 8 U.S.C. 1252

(d)(i), cert. granted and judgement vacated on grounds sub nom. By Weber v Phu

 

20-CV-3728-GPG cre
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 20 of 26

Chan Hoang, 538 U.S. 1010. 123 s. ct. 1963, 155 J. Ed. 2d. 846 (2003) “The ten

Circuit Court finds that exhaustion is not jurisdictional for habeas petition

challenging detention by the Immigration Agency”. See, e.g. Soberanes v Comfort

388 F. 34, 1305, 1310-11, 109 Fed. Appx 328 (10" Cir. 2004

 

 

F. REQUEST FOR RELIEF

Based on the foregoing, Mr. Young-Valdivia respectfully requests that the
Court grant this petition and order I.C.E to afford the petitioner a hearing before a
neutral decision maker (Immigration Judge) or to release him within seven days

under appropriate order of supervision as contemplated in 8.C.F.R 241.4 and 241.3

Dated: December 28, 2020

Respectfully Submitted

 

Michael Young-Valdivia AKA
Carlos Jonathan Hernandez
Valdivia

20-CV-3728-GPG [aus

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 21 of 26

PROOF OF SERVICE

| hereby certify that a copy of the foregoing
pleading/document was mailed or delivered

On: December 28", 2020
TO: The Assistant Chief Council of DHS/ICE at
12445 E. Caley Ave Centennial, Colorado 80111

TO: John Fabbricatore, Field Office Director,
Enforcement and Removal Operation. U.S
Immigration and Customs Enforcement,

12484 East Weaver PI
Centenial, Colorado 80111

eGo

Applicants Original Signature

 
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 22 of 26

Writ of habeas corpus.
Civil Action no. 20-cv-3728-GPG

MICHAEL YOUNG-VALDIVIA
Petitioner

TABLE OF CONTENT

1. PETITITION FOR WRIT OF HABEAS CORPUS (Pag,
4-4)

2. ADDITIONAL DOCUMENTS (5-16)
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colerade -Page 23 of 26

   
 

   

 

12/28/2020

US POSTAGE}

  

$007.752

  

 

UNITED STATES
POSTAL SERVICE. |:

PRIORITY’
MAIL -
EXPRESS

UNITED STATES
POSTAL SERVICE «

USPS TRA

 

LY WITH BALLPOINT PEN ON HARD SURFACE JO MAKE ALL COPIES: LEGIBLE, )

Label 400 Jan. 2013
7e@0-16-000-7048

 

i
49011 5981 49014 5981 8332 4250 39 4250 39 my
1 |
"pega fT |
scan the QR code. - '

| 2

Ww

 

 

USPS.COM/PICKUP

P§10001000006

| | | EP13F Oct

OD: 12 1/2

 

 

 

 

 

 

 

 

 

 

  

i
PRESS FIRMLY TO SEAL te zp g00%0
 011E10674572 ~~ |
_ L

PS bo wey awa ~
\
mt! pe
‘ ; ar . rc ~
(STi Seve dee Stet en
zo UY. os ATAeD IT
~~ m=

 
    

PAYMENT BY ACCOUNT rm applicable)

DELIVERY OPTIONS (Customer Use Only}

 

Ba

UNITED STATES
POSTAL SERVICE s

GRIGIN (POSTAL SEAVICE USE ONLY)

vem)
Be

PRIORITY
* MAIL *

 

EXPRESS™

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2018
x91/2

rea SRI

 

RIGT COURT

‘Jao 028

JEFFREY ° SE

spe —nrremn nls i"

Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details.

Money Back Guarantee for U.S. destinations only.

 

* For Domestic shipments, the maximum welght | Is 70 Ibs. For {nternational shipments, the maximum welght Is 4 Ibs.

 

 

\
I
4 ‘ether eeaure losatier ta maroon)
|Deiivery Options
, [11No Sanurday Deilvery (delvered nexi business day) $
! CO sundeyolciay Delivery Required (addRional fee, where avatable*) Deta Accented (MAUDD/YY) | Scheduled Delivery Time Ineurence Fee COD Fee

Co 10:30 AM Deiivery Required {adcitional fee, where avallania’) Diesoam C300Pm |g $
|_‘Retar to USPS. corn® er lool Post Orion” tor availabilty, (1 12NOON
{TO: orease ero PHONE ( } a Tine Accected 3030 AM Deivery Fae Retum Receipt Fee | Live Aninal

c _—_—__ Cau Htensportation Fee
CMA LL | Vee Ob Came Cem |$ $ Is
bam) “Yb OT Io rate + Wert DiFiat Rate | SundayHoiday Premium Fee | Tot! Postage & Fees
ROL Re ee Cert tas ae
{ . . _ ‘Acceptance Employee Indiads
me Wes ee le ope oS ~~ s ‘
ee) 0 ET C -

ZIP + (US ADDRESSES _ Delivery Atemet (MM/DDVYY)| Time Employee Signature 1

- ee N nm ~ ~ 7 or hoe Oam

& : a) UU _ < ~~ ~ Cpu

Detvery AnarrA MMDOYY]| Tine = emare

 

 

 

 
 

This packaging is the property of the U.S. Postal Service® and Is provided solely for use in sending Priority Mail Express™ shipments. Misuse

AAA. AM aban ened
Case 1:20-cv-03728-PAB Document 5 Filed 01/04/21- USDC Colorado Page 24 of 26 ee

 
  

GUARANTEED*
kkk
TRACKED
kk *
INSURED
*

 
 
 

UNITED STATES =ys—
POSTAL SERVICE:

  

 

\

  
    
  
 

  

EL3b84L0524US

RIORITY’

MAIL FLAT RATE ENVELOPE
XP R ESS ONE RATE * ANY WEIGHT™

je eH

_ oEPTEMBER 2015 PSN 7890-02-000-9996 3-ADL

 

IMMUN. VISIT US AT USE .coM

310001000006 OD: 12 1/2x 91/2 ORDER FREE SUPPLIES ONLINE

back guarantee to U.S., select APO/FPO/DPO, and select International destinations. See DMM and |MM at pe.usps.com for complete details.
amestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight ts 4 Ibs.
Case'1:20-cv-03728-PAB Document 5 Filed 01/04/21 USDC Colorado Page 25 of 26

or.
SHO <p Og fer
Last . ace,

4S Utbl \Ob

asnua 19] Sumy yp saU\Y
ymgo> | yet. SeLtHS Pat un
sway aut 3O x914450

 

A ‘DIUALY
Q100¢ Ojon? q\ 9) D3 Hose
1s gcowjiyQ W Gris

fey) MAGS

3
BHAT \% /\ ‘Sao, \opr\N

2)Or\ Woay -O2=Q)
SLOHVNALO Sy
 

A

 
